157 S.W.3d 255 (2004)
Laurence G. BONNER, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 84075.
Missouri Court of Appeals, Eastern District, Division Two.
December 21, 2004.
Application for Transfer Denied March 3, 2005.
Application for Transfer Denied April 5, 2005.
Mark A. Grothoff, Columbia, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J. and ROBERT G. DOWD, JR., J.
Application for Transfer to Supreme Court Denied March 3, 2005.


*256 ORDER

PER CURIAM.
Laurence G. Bonner, movant, appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the record on appeal and the briefs of the parties and find the motion court's judgment is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).